 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 817 
In the House of Representatives, U. S.,

October 26, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Domestic Violence Awareness Month and expressing the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence in the United States and its devastating effects on families and communities, and support programs designed to end domestic violence. 
 
 
Whereas domestic violence affects people of all ages as well as racial, ethnic, gender, economic, and religious backgrounds;  
Whereas females are disproportionately victims and one in four women will experience domestic violence at some point in her life;  
Whereas on average, more than three women are murdered by their husbands or boyfriends in the United States every day;  
Whereas in 2005, 1,181 women were murdered by an intimate partner constituting 78 percent of all intimate partner homicides that year;  
Whereas women ages 16 to 24 experience the highest rates, per capita, of intimate partner violence;  
Whereas 1 out of 3 Native American women will be raped and 6 out of 10 will be physically assaulted in their lifetimes;  
Whereas the cost of intimate partner violence exceeds $5,800,000,000 each year, $4,100,000 of which is for direct medical and mental health care services;  
Whereas one-quarter to one-half of domestic violence victims report that they have lost a job due, at least in part, to domestic violence;  
Whereas the annual cost of lost productivity due to domestic violence is estimated at $727,800,000 with over 7,900,000 paid workdays lost per year;  
Whereas some landlords deny housing to victims of domestic violence who have protection orders or evict victims of domestic violence for seeking help after a domestic violence incident, such as by calling 911, or who have other indications that they are domestic violence victims;  
Whereas 92 percent of homeless women experience severe physical or sexual abuse at some point in their lifetimes;  
Whereas approximately 40 to 60 percent of men who abuse women also abuse children;  
Whereas approximately 15,500,000 children are exposed to domestic violence every year;  
Whereas children exposed to domestic violence are more likely to attempt suicide, abuse drugs and alcohol, run away from home, and engage in teenage prostitution;  
Whereas one large study found that men exposed to physical abuse, sexual abuse, and adult domestic violence as children were almost four times more likely than other men to have perpetrated domestic violence as adults;  
Whereas nearly 1,500,000 high school students nationwide experienced physical abuse from a dating partner in 2003;  
Whereas 13 percent of teenage girls who have been in a relationship report being hit or hurt by their partners and one in four teenage girls has been in a relationship in which she was pressured by her partner into performing sexual acts;  
Whereas adolescent girls who reported dating violence were 60 percent more likely to report one or more suicide attempts in the past year;  
Whereas there is a need for middle schools, secondary schools, and post-secondary schools to educate students about the issues of domestic violence, sexual assault, dating violence, and stalking;  
Whereas 88 percent of men in a national poll reported that they think that our society should do more to respect women and girls;  
Whereas a recently released multi-State study shows that the Nation’s domestic violence shelters are addressing victims’ urgent and long-term needs and are helping victims protect themselves and their children;  
Whereas a 2008 National Census Survey reported that 60,799 adults and children were served by domestic violence shelters and programs around the Nation in a single day;  
Whereas an additional 8,927 people requested help that day, but due to lack of resources, they were unable to be served;  
Whereas there is a need to increase funding for programs aimed at intervening and preventing domestic violence in the United States; and  
Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Domestic Violence Awareness Month; and 
(2)expresses the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence in the United States and its devastating effects on families and communities, and support programs designed to end domestic violence. 
 
Lorraine C. Miller,Clerk.
